Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding *1005thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Defendant contended that his constitutional rights under the Fourteenth Amendment were violated when the trial court admitted into evidence voluntary statements made by defendant, after indictment, in the absence of counsel, to an assistant district attorney, F. B. I. agents and police officials. The Court of Appeals held that there was no such violation since defendant took the stand and voluntarily reiterated the statements. [See 8 N Y 2d 860.]